In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 14-3585
IN RE: ANNA F. ROBINSON
                                                     Debtor-Appellee.

APPEAL OF:    CYNTHIA A. HAGAN
                                                  Trustee-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                     Southern District of Illinois.
          No. 3:13-cv-01239-SMY — Staci M. Yandle, Judge.
                     ____________________

  ARGUED SEPTEMBER 29, 2015 — DECIDED FEBRUARY 4, 2016
                     ____________________

   Before WOOD, Chief Judge, and EASTERBROOK and RIPPLE,
Circuit Judges.
     RIPPLE, Circuit Judge. Anna F. Robinson filed a Chapter 7
bankruptcy petition in the Southern District of Illinois seeking
a discharge of unsecured debts. Ms. Robinson claimed an ex-
emption for a rare, first edition Book of Mormon under the
Illinois personal property exemption statute, 735 ILCS 5/12-
1001(a), which provides an exemption for a bible. The bank-
ruptcy court denied the exemption, but the district court re-
versed. Because we agree with the district court that the plain
2                                                         No. 14-3585

wording of the Illinois personal property exemption statute
allows the exemption for Ms. Robinson’s Book of Mormon,
we affirm the district court’s judgment.


                                   I
                         BACKGROUND
                                   A.
    On February 25, 2013, Ms. Robinson filed a Chapter 7
bankruptcy petition in the Southern District of Illinois seeking
to discharge unsecured debt in the amount of $23,834.00.
Among her scheduled personal property, Ms. Robinson listed
an “old Morm[o]n bible” of unknown value. 1 Ms. Robinson
noted that she “ha[d] been told that there is a 100% exemption
for bibles but valuable bibles may or may not be covered un-
der such exemption.” 2
   A trustee was appointed and, at the meeting of creditors,
inquired about the Book of Mormon. Ms. Robinson confirmed
that it was a rare, 1830 first edition Book of Mormon and that
she possessed several additional copies of the Book of Mor-
mon in print or digital form. On the basis of this information,
the trustee filed an objection to the claimed exemption. The
trustee acknowledged that 735 ILCS 5/12-1001(a) 3 provides an

1   Bankr. R.1 at 12.
2   Id.
3 735 ILCS 5/12-1001, which designates exempt personal property, states
in relevant part: “The following personal property, owned by the debtor,
is exempt from judgment, attachment, or distress for rent: (a) The neces-
sary wearing apparel, bible, school books, and family pictures of the
debtor and the debtor’s dependents[.]”
No. 14-3585                                                      3

exemption for a “bible”; nevertheless, the trustee asserted
that, given that Ms. Robinson owned many other copies of the
Book of Mormon, the valuable first edition should be used for
the benefit of the creditors.
    During a hearing on the trustee’s objection, Ms. Robinson
testified that, in 2003, while employed at the local public li-
brary, she made an agreement with the library director that,
if she cleaned out a storage area, she could use the area as an
office and keep any books she found. While cleaning,
Ms. Robinson found the Book of Mormon and later had it au-
thenticated as an 1830 first edition Book of Mormon, one of
only 5,000 copies printed by Joseph Smith. At the time, it was
valued at $10,000.00. Ms. Robinson explained that she stores
the Book of Mormon in a Ziploc bag to preserve it. She does
not use it regularly, but does take it out occasionally to show
her children and fellow church members.
    On August 20, 2013, the bankruptcy court entered an or-
der sustaining the trustee’s objection. The bankruptcy court
believed that “allowing the debtor’s exemption w[ould] vio-
late the intent and purpose of the statute,” namely “to protect
a bible of ordinary value so as not to deprive a debtor of a
worship aid.” 4
    Ms. Robinson moved to reconsider on the ground that the
bankruptcy court’s opinion was “unconstitutional, as it use[d]
the exemption statute to interfere with a person’s free exercise
of their religion as they choose to exercise it” and that it inter-
fered with her right to choose which items to exempt. 5 The


4   Bankr. R.22 at 7–8.
5   Bankr. R.27 at 3.
4                                                            No. 14-3585

bankruptcy court denied the motion because Ms. Robinson’s
arguments did not “fall into any of the exceptions under
which a Motion for Reconsideration may be brought. Further,
there [wa]s nothing in these arguments that indicate[d] that
they were unavailable when the matter was previously ar-
gued.” 6
    Ms. Robinson appealed. She argued to the district court
that the bankruptcy court’s decision ignored the plain mean-
ing and structure of the statute, as well as the judicial rule that
bankruptcy exemption statutes should be construed liberally
in favor of the debtor. The district court determined that, be-
cause the legislature did not place a monetary limitation on
the items exempted in 735 ILCS 5/12-1001(a), a bible is exempt
without regard to its value. The district court therefore va-
cated the bankruptcy court’s order denying the exemption; it
also vacated the bankruptcy court’s order denying the motion
to reconsider. 7 The trustee timely appealed.


                                    II
                            DISCUSSION
   We review a bankruptcy court’s findings of fact for clear
error and its conclusions of law de novo. Matter of FedPak Sys.,



6   Bankr. R.40 at 3.
7 On appeal, the trustee also argues at length that the district court erred
in vacating the bankruptcy court’s order denying Ms. Robinson’s motion
for reconsideration. Because we, like the district court, conclude that the
bankruptcy court’s underlying judgment in favor of the trustee was in er-
ror, any arguments concerning the motion to reconsider are moot.
No. 14-3585                                                       5

Inc., 80 F.3d 207, 211 (7th Cir. 1996). Whether a debtor is enti-
tled to a bankruptcy exemption is a question of law to be re-
viewed de novo. Fowler v. Shadel, 400 F.3d 1016, 1017 (7th Cir.
2005).
    When interpreting a statute, here the Illinois personal-ex-
emption statute, 735 ILCS 5/12-1001, “the primary rule of stat-
utory construction is to ascertain and effectuate the legisla-
ture’s intent. In doing so a court looks first to the statutory
language itself. If the language is clear, the court must give it
effect and should not look to extrinsic aids for construction.”
In re Marriage of Logston, 469 N.E.2d 167, 171 (Ill. 1984); see also
In re Barker, 768 F.2d 191, 194 (7th Cir. 1985) (applying same).
    Our analysis, therefore, begins with the language of the
statute, which provides in relevant part:
       The following personal property, owned by the
       debtor, is exempt from judgment, attachment,
       or distress for rent:
       (a) The necessary wearing apparel, bible, school
       books, and family pictures of the debtor and the
       debtor’s dependents;
       (b) The debtor’s equity interest, not to exceed
       $4,000 in value, in any other property;
       (c) The debtor’s interest, not to exceed $2,400 in
       value, in any one motor vehicle;
       (d) The debtor’s equity interest, not to exceed
       $1,500 in value, in any implements, professional
       books, or tools of the trade of the debtor; … .

       ….
6                                                     No. 14-3585

            If a debtor owns property exempt under this
            Section and he or she purchased that property
            with the intent of converting nonexempt prop-
            erty into exempt property or in fraud of his or
            her creditors, that property shall not be exempt
            from judgment, attachment, or distress for rent.
            Property acquired within 6 months of the filing
            of the petition for bankruptcy shall be pre-
            sumed to have been acquired in contemplation
            of bankruptcy.
            The personal property exemptions set forth in
            this Section shall apply only to individuals and
            only to personal property that is used for per-
            sonal rather than business purposes.
735 ILCS 5/12-1001 (emphasis added).
    The trustee acknowledges that “the term ‘bible’ has a well
settled meaning when standing alone”—“a religious text.”8
Moreover, it is not disputed that the Book of Mormon falls
within this meaning. Finally, there is nothing in the wording
of subsection (a) that imposes a dollar limit on the items listed
therein. The trustee nevertheless maintains that the meaning
of subsection (a), as applied to Ms. Robinson’s Book of Mor-
mon, “is not so clear” when it is “considered in the context of
Section 1001.” 9
   The trustee, however, does not point to anything in the
language or structure of 735 ILCS 5/12-1001 that modifies or
narrows the term as it is generally understood. As already

8   Appellant’s Br. 13–14.
9   Id. at 13.
No. 14-3585                                                               7

noted, nothing suggests that the legislature meant to impose
a dollar-value limitation on the items set forth in subsec-
tion (a). Indeed, given that other subsections of 735 ILCS 5/12-
1001 include dollar-value limitations, it seems clear that the
legislature did not intend to limit subsection (a) to items under
a certain value.
    The plain wording of the statute does support the trustee’s
argument that the exemption applies to one “bible.” However,
the trustee does not seek simply to limit Ms. Robinson to one
Book of Mormon; the trustee seeks to limit Ms. Robinson to
one Book of Mormon of negligible monetary value. Given that
the legislature did not place a dollar limit on the subsection
(a) exemptions as it did with exemptions in other subsections,
this argument appears at odds with the wording and struc-
ture of the personal property exemption statute. 10
     Moreover, the “of negligible value” construction adopted
by the bankruptcy court, and urged by the trustee, does not
find support in case law. In In re Deacon, 27 F. Supp. 296 (S.D.
Ill. 1939), the court determined that “one watch, one consis-
tory ring, [and] one diamond shirt stud” fell within the cate-
gory of “necessary wearing apparel.” If the statute were to be
strictly construed to provide the debtor with the “bare neces-
sities,” none of these items should have been exempted.
Moreover, in In re Barker, 768 F.2d 191 (7th Cir. 1985), we

10 Although the trustee does not renew the argument in this court, there
also is no merit to the argument that the term “necessary” applies to all of
the terms in subsection (a) as opposed to simply “wearing apparel.” Alt-
hough “necessary” certainly could be applied to the terms “wearing ap-
parel,” “bible,” and “school books,” it would be difficult to say that any
“family pictures” could be considered a necessity.
8                                                     No. 14-3585

noted that, in a case “where an exemption statute might be
interpreted either favorably or unfavorably vis-á-vis a debtor,
we should interpret the statute in a manner that favors the
debtor.” Id. at 196 (applying Illinois law).
    Despite the clear language of subsection (a), the trustee
maintains that the term “bible” is “susceptible to various in-
terpretations and requires an examination of the legislative
history to discern the legislature’s intent.” 11 She relies on this
court’s decision in In re Barker for support. In re Barker, how-
ever, did not speak to the meaning of 735 ILCS 5/12-1001(a).
Instead, it addressed the issue whether the Illinois personal
property exemption statute entitled a debtor to “stack” ex-
emptions. In re Barker, 768 F.2d at 192. Specifically, in that
case, the debtor had sought to apply both the $1200 exemp-
tion for a “motor vehicle” under 735 ILCS 5/12-1001(c) and the
$2000 exemption for “any other property” under 735 ILCS
5/12-1001(b) to the same automobile. We concluded that it
was not clear from the language of the statute whether the
legislature intended a debtor to use the exemptions in this
way. Consequently, given that Illinois exemptions were to be
interpreted liberally in favor of the debtor, we held that the
“debtor [wa]s entitled to stack his exemptions for the same
motor vehicle under both subsections (b) and (c).” In re Barker,
768 F.2d at 196.
    The trustee argues that the subsection (a) exemption, like
the “any other property” exemption discussed in In re Barker,
is susceptible to more than one interpretation. The trustee
maintains that Ms. Robinson acknowledged as much when
she wrote in her schedule “debtor has been told that there is

11   Appellant’s Br. 12.
No. 14-3585                                                      9

a 100% exemption for bibles but valuable bibles may or may
not be covered under such exemption.” 12 The trustee also ar-
gues that the “interpretive conflict” between the parties here
establishes that, like the exemption in In re Barker, the exemp-
tion in subsection (a) is ambiguous and therefore “is appro-
priately resolved by examining the legislative history of Sec-
tion 1001(a) in order to determine the legislature’s intent.” 13
    We do not believe that the statement in Ms. Robinson’s fil-
ing constitutes an admission that the statute is ambiguous. In-
stead, it simply acknowledges the absence of controlling case
law interpreting the “bible” exemption to include a valuable
religious text.
    Moreover, we cannot conclude that the “interpretive con-
flict” alone leads to the conclusion that the plain wording of
the statute is ambiguous. The trustee and the bankruptcy
court rely heavily on “the intent and purpose of the statute”
to inform their understanding of the “bible” exemption. 14 In
“ascertain[ing] and effectuat[ing] the legislature’s intent,” “a
court looks first to the statutory language itself.” In re Marriage
of Logston, 469 N.E.2d at 171. It is only when “the meaning of
an enactment is unclear from the statutory language itself”
that “the court may look beyond the language employed and
consider the purpose behind the law and the evils the law was
designed to remedy, as well as other sources such as legisla-
tive history.” Home Star Bank & Fin. Servs. v. Emergency Care
and Health Org., 6 N.E.3d 128, 135 (Ill. 2014).


12 Bankr. R.1 at 12.

13   Appellant’s Br. 14.
14   Bankr. R.22 at 7.
10                                                    No. 14-3585

     Relying on In re Schoonover, 331 F.3d 575 (7th Cir. 2003),
and In re Clark, 714 F.3d 559 (7th Cir. 2013), aff’d sub nom. Clark
v. Rameker, 134 S. Ct. 2242 (2014), the trustee maintains that
the bible exemption should not be applied in such a way as to
negate the legislature’s purpose and intent. In In re Schoonover,
we refused to extend the exemption for social security bene-
fits to “funds on deposit long after their receipt” that had been
“commingl[ed] with the debtor’s other assets.” 331 F.3d at 577
(applying Illinois law). Similarly, in In re Clark, while apply-
ing a federal exemption, we simply refused to extend the ex-
emption for retirement funds to include inherited funds that
had originated in a parent’s individual retirement account.
We explained that,
       by the time the Clarks filed for bankruptcy, the
       money in the inherited IRA did not represent
       anyone’s retirement funds. They had been
       Ruth’s, but when she died they became no one’s
       retirement funds. The account remains a tax-de-
       ferral vehicle until the mandatory distribution is
       completed, but distribution precedes the
       owner’s retirement. To treat this account as ex-
       empt under § 522(b)(3)(C) and (d)(12) would be
       to shelter from creditors a pot of money that can
       be freely used for current consumption.
In re Clark, 714 F.3d at 561; see also Clark, 134 S. Ct. at 2247
(quoting same). In each of these cases, the debtors were asking
the court to extend an exemption beyond its statutory mean-
ing; the court refused to do so. Here, however, the debtor is
simply asking the court to apply the plain wording of the stat-
ute. It is the trustee that is asking us to read a restriction—a
No. 14-3585                                                    11

dollar-value limitation—into the statute where one does not
appear.
    Finally, the trustee argues that, following the guidance of
the Illinois Supreme Court in In re Marriage of Logston, it is ap-
propriate to examine not only a statute’s history, “but also the
future consequences that would result from adopting one
construction as opposed to another.” 469 N.E.2d at 174. In In
re Marriage of Logston, however, the court had concluded that
the “statute [wa]s susceptible of two interpretations,” and it
therefore was “proper to examine sources other than its lan-
guage for evidence of legislative intent.” Id. at 172. Here, by
contrast, resort to other sources is not necessary because the
statutory language is not ambiguous.


                          Conclusion
   For the foregoing reasons, the judgment of the district
court is affirmed.


                                                     AFFIRMED